Citation Nr: 1733506	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  10-46 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for seborrheic dermatitis.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in September 2014 and June 2016   and was remanded for further development.  The requested development was completed, and the case was returned to the Board for further appellate action.  In May 2015, the Board stayed adjudication of the Veteran's increased rating claim for  seborrheic dermatitis pending a decision by the United States Court of Appeals for the Federal Circuit in Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  As a decision has been rendered in that case, the stay has been lifted.  Id.


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected seborrheic dermatitis affected less than five percent of the entire body and greater than five percent, but less than 20 percent, of exposed areas; and there was no evidence of scarring, disfigurement, or treatment with systemic therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. VA's duty to notify was satisfied by a letter dated January 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the Board in January 2013, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were obtained, and the Veteran received another VA examination in November 2014.  In July 2016, the AOJ requested authorizations for all private treatment providers who recently treated the Veteran for a claimed disability; however, no authorizations have been received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board finds    that there has been substantial compliance with the prior remand instructions        and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A.    § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R.       § 4.1. Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's seborrheic dermatitis has been assigned a 10 percent rating pursuant   to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806. Under Diagnostic Code 7806, a 10 percent rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent rating is assigned for dermatitis or eczema affecting at    least 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs     are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum 60 percent rating is assigned for dermatitis    or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past          12-month period.  Id. 

Systemic therapy is treatment which affects the body as a whole.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1865, 1911 (32nd ed. 2012) (defining "systemic" as "pertaining to or affecting the body as a whole" and "therapy" as "treatment of disease"); see also Johnson v. Shulkin, No. 16-2144, 2017 U.S. App. LEXIS 12601, *9-11 (Fed. Cir. July 14, 2017) (relying on DORLAND'S definitions of "systemic" and "therapy" in holding that topical corticosteroids are not considered "systemic therapy" unless they are "'administered on a large enough scale' to     affect the body as a whole").  Additionally, although the rating criteria mention corticosteroids or other immunosuppressive drugs as examples of systemic      therapy, nothing in the rating criteria indicates that it is an exhaustive list.  See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

During the January 2013 Board hearing, the Veteran testified that she experienced breakouts of seborrheic dermatitis about three or four times a month, lasting about   a week at a time, on her scalp, hairline, forehead, neck, chest, and behind the ears.  She reported using a topical cream twice a day, drops on her scalp once a day, and a prescription shampoo.

The Veteran underwent a VA examination in May 2010, during which she reported constant symptoms of itching and peeling of the scalp and face, which was worse during the summer.  She stated that she treated her seborrheic dermatitis with the topical corticosteroid cream, Desonide, daily and Loprox shampoo twice a week.  She denied any side effects from treatment. A physical examination revealed a mild scaling appearance following the frontal hairline and bilateral postauricular skin, post-inflammatory hyperpigmentation of the bilateral postauricular skin, and no thick adherent crust or scabs.  The examiner indicated that the Veteran's seborrheic dermatitis affected less than five percent of the total body and greater than five percent, but less than 20 percent, of exposed areas.  It was further noted that the Veteran's seborrheic dermatitis caused no disfigurement or functional impairment.

A December 2011 VA dermatology consultation note indicates that the Veteran reported a history of seborrheic dermatitis on the scalp in the postauricular skin    with some involvement in the perinasal skin and glabella skin, which improved    with Desonide cream.  She reported using Ciclopirox shampoo once a week.  A physical examination revealed mild scaling on the scalp margin, mild postauricular erythema, mild post-inflammatory hyperpigmentation change on the sternal skin, and no facial rash.  

The Veteran underwent another VA examination in November 2014, during which she reported constant seborrheic dermatitis on her scalp and forehead.  She reported treatment with Desonide cream on her face, neck, and behind the ears on a daily basis, Loprox shampoo twice a week, and Fluconazole drops on the scalp during flare-ups  of itchiness, which occurred about every other day.  However, the examiner indicated that pharmacy records showed less medication dispensed than the Veteran's reported usage.  A physical examination revealed seborrheic dermatitis affecting less than five percent of the total body and greater than five percent, but less than 20 percent, of exposed areas.  The examiner observed several areas of scaliness on the scalp with no patches of alopecia.  There was mild hyperpigmentation in the crease behind the ear and small areas of hypopigmentation along the hairline and onto the forehead.  The remainder of the face was clear.  There was no tenderness to the touch, no seborrheic dermatitis on the neck or chest, no scarring or disfigurement, no skin neoplasms, and no systemic manifestations.  It was noted that the Veteran's seborrheic dermatitis did not affect her ability to work.  

Upon review of the record, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period under review.  The record shows that the Veteran's seborrheic dermatitis affected less than five percent of the entire body and greater than five percent, but less than 20 percent, of exposed areas.  The record shows treatment with topical ointments, including topical corticosteroids, which were applied to the affected areas.  As the affected areas constituted less than five percent of the Veteran's entire body, the Board finds that her usage of topical corticosteroids did not affect the body as a whole.  Thus, the record does not demonstrate systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7806;      see also Johnson, at *9-11.  Moreover, there was no evidence of any scarring or disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 10 percent for seborrheic dermatitis, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56. 


ORDER

A rating in excess of 10 percent for seborrheic dermatitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


